Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 07-2421

                       HERU KURNIAWAN, ET AL.,

                              Petitioners,

                                     v.

              MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                               Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS



                                  Before

                       Lynch, Chief Judge,
                Lipez and Howard, Circuit Judges.



     Yan Wang on brief for petitioners.
     Anthony Wray Norwood, Senior Litigation Counsel, Jeffrey S.
Bucholtz, Acting Assistant Attorney General, and Terri J. Scadron,
Assistant Director, Office of Immigration Litigation, U.S.
Department of Justice, on brief for respondent.



                            August 28, 2008
            Per Curiam.   Heru Kurniawan,1 a native and citizen of

Indonesia, petitions for review of a decision by the Board of

Immigration Appeals (BIA) affirming the Immigration Judge's denial

of his application for withholding of removal under 8 U.S.C. §

1231(b)(3).2    He claims that when he lived in Indonesia, he was

subject to harassment by members of his family because he converted

from Islam to Christianity.    Kurniawan claims that the harassment

will continue if he returns to Indonesia.

            In order to qualify for withholding of removal, "an alien

must show, by a clear probability, that [he] will be persecuted

based on a protected ground if [he] is returned to [his] native

country."    Ly v. Mukasey, 524 F.3d 126, 132 (1st Cir. 2008).   The

applicant must also show that the persecution is "the direct result

of government action, government-supported action, or government's

unwillingness or inability to control private conduct."          Id.

(quoting Kho v. Keisler, 505 F.3d 50, 55 (1st Cir. 2007)).         A



     1
       His given name is Rifai Andreas Tumangka; however, he has
adopted the name Heru Kurniawan in the United States. Kurniawan's
wife, Patty Diane Deetje, and their adult sons, Defri Steven and
Welson Agustinus, filed derivative applications for relief from
deportation based on Kurniawan's application. Their claims rest on
Kurniawan's and we therefore do not independently address them.
     2
        Petitioner also seeks review of the BIA's denial of his
petition for relief under the United Nations Convention Against
Torture. However, he waived this claim by failing to meaningfully
raise it before the BIA.  Molina De Massenet v. Gonzales, 485 F.3d
661, 664 (1st Cir. 2007) (explaining that arguments not raised
before the BIA are waived due to a failure to exhaust
administrative remedies).

                                 -2-
showing of past persecution gives rise to a rebuttable presumption

of future persecution.        8 C.F.R. § 1208.16(b)(1)(i);          Ruiz v.

Mukasey, 526 F.3d 31, 35 (1st Cir. 2008).

           Before     the   Immigration   Judge   (IJ),   the    petitioner

testified that he converted from Islam to Christianity in 1984.

Since that conversion, he and his wife have received threats from

his   parents   and   his   father's   family.    These   family    members

threatened to take his children away from him and his wife if he

did not revert to Islam and raise his sons as Muslims.             Although

the IJ acknowledged that "harassment from one's family is ugly,

discriminatory, and regrettable," the IJ concluded that he could

not "find the harassment of the quality and degree experienced by

the petitioners" supported a finding of persecution.            This finding

deprived the petitioner of a rebuttable presumption of future

persecution.    Ruiz, 526 F.3d at 35.

           As the IJ properly noted, "[a]n applicant who has not

suffered past persecution may demonstrate that his life or freedom

would be threatened in a country on account of a protected ground"

and thereby qualify for withholding of removal.3          See 8 C.F.R. §


      3
       The IJ rejected the petitioner's application for asylum
because the application was filed after the one-year filing
deadline.   The IJ found that the petitioner did not raise any
extraordinary or changed circumstances that would justify ignoring
the requirement that aliens file an asylum application within one
year of arriving in the United States. Jorgji v. Mukasey, 514 F.3d
53, 55 (1st Cir. 2008). The petitioner does not challenge that
determination on appeal.    In any event, we would not have the
jurisdiction to entertain such a challenge. Ly, 524 F.3d at 130.

                                    -3-
1208.16(b)(2).          However, the IJ explained that the petitioner had

failed to make such a showing. The petitioner provided no evidence

of   anyone        outside      of     his    family         engaging   in    harassing    or

threatening behavior.                The IJ further found that "there is no

evidence         that     the    government             of    Indonesia      tolerates    the

discrimination [against Christians] in that country such as to be

found as government directed or condoned so as to be tantamount to

persecution."             In support of this conclusion, the IJ cited the

2005 Country Report on Human Rights Practices in Indonesia, which

refers to occasional incidences of violence against Christians, but

does       not    indicate      that    the       government      either      condones    the

religiously motivated violence or is unable to control it.

                 The BIA affirmed the IJ's decision, adopting its factual

findings.4        In seeking review, the petitioner challenges only the

IJ's and BIA's conclusion that he fails to meet his burden of

proving that it is more likely than not that he would be persecuted

if he returns to Indonesia.                   He argues that the persecution he

suffered in Indonesia, in conjunction with the 2005 Country Report

on   Human       Rights    Practices         in    Indonesia,      constitutes     evidence

sufficient to satisfy his burden.                       However, nothing in the record

or in his woefully inadequate brief compels a contrary finding.

Jamal v. Mukasey, 531 F.3d 60, 66 (1st Cir. 2008) (explaining that


       4
       We review both the IJ's and BIA's decisions when the BIA
adopts and affirms the IJ's decision and adds its own analysis.
Ly, 524 F.3d at 130.

                                                  -4-
a petitioner "must demonstrate the evidence in the record not only

supports a contrary conclusion but compels it").

          Therefore, we deny the petition for review.

          So ordered.




                               -5-